DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 01/22/2021.  
Claims 1-24 are pending for further examination. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Argument
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 24 recites “acquiring the write data from the nonvolatile memory device after the write data is released from the memory controller, in response to determination of the write operations corresponding to the queued commands as the failure” fails to further limit the subject matter of claim 19, “acquiring the write data from the nonvolatile memory device after the write data is released, when the write operations corresponding to the queued commands are determined as a failure”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky et al. (US 2018/0060232; hereinafter Oshinsky), in view of Mickens et al. (US 2015/0220439; hereinafter Mickens), further in view of Kern et al. (US 2009/0187700; hereinafter Kern) and Tsern et al. (US 2015/0355964; hereinafter Tsern).
Regarding independent claim 1, Oshinsky teaches a memory system (Fig. 1, storage system, Host 102, Memory Controller 106, command buffer 124; cache 122) comprising: 
a memory controller configured to receive commands and write data corresponding to the commands from a host, queue the commands, and sequentially output the queued commands and the write data ([0031], command processor 118 obtains (e.g., receives or retrieves) pending commands from submission queues SQ1, SQ2, . . . , SQN of host device 102, and stores the received/retrieved pending commands {queued commands} in pending commands buffer 124 {queue}. In an embodiment, command processor 118 selects pending commands from pending commands buffer 124 in an order {sequentially} determined by command processor 118 and executes the selected pending commands;
[0032], when command processor 118 executes a pending write command, command processor 118 obtains pending data 116 associated with the pending write command from host device 102, and either writes the associated pending data to non-volatile memory 108 (e.g., if pending data 116 fill a write block) or writes the associated pending data to write cache 122; 
[0061], command processor 118 selects pending commands in a sequential order from pending commands buffer);  
5a controller buffer memory (Fig. 1, cache 122) configured to temporarily store the write data output from the memory controller ([0029], When command processor receives/retrieves pending data 116 from host device 102 to be written to non-volatile memory 108, command processor 118 may stage the data at write cache 122), and output the write data under the control of the memory controller ([0032], when command processor 118 executes a pending write command, command processor 118 obtains pending data 116 associated with the pending write command from host device 102, and either writes the associated pending data to non-volatile memory 108 (e.g., if pending data 116 fill a write block) or writes the associated pending data to write cache 122); and 
a nonvolatile memory device configured to perform write operations based on the 10write data output from the controller buffer memory in response to the queued commands output from the memory controller ([0016], host device 102 provides data to data storage device 104 for storage in non-volatile memory 108, and requests data to be read from non-volatile memory 108... enables reading from data storage device 104 and writing to data storage device 104; [0021], each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104; [0032], command processor 118 obtains pending data 116 associated with the pending write command from host device … writes the associated pending data to non-volatile memory), 
Oshinsky teaches command processor sends host device a “completed indication” to indicate that the pending command is complete as shown in [0024] and sends host device a committed indication after completing writing all of the data from the write cache to the non-volatile memory as shown in [0037] & claim 5. 
However, Oshinsky does not explicitly teach a nonvolatile memory device output an operation completion signal to the memory controller when the write operations are completed and releasing the write data temporarily stored in the controller buffer memory before the write operations corresponding to queued commands are completed.
In an analogous art of flush handling, Mickens teaches a nonvolatile memory device output an operation completion signal to the memory controller when the write operations are completed ([0066], The write buffer 740 can store write data for various writes, and writes for a given flush epoch can be removed from the write buffer 740 when all writes for the flush epoch have been confirmed as committed to the persistent log 730;
[0075], the physical storage device that stores PB 0 may report that the write of wY(0) to that physical block has succeeded. Note that wY(0) may have been persisted to PB 0 at any time after the write was issued by the asynchronous flushing driver 120); 
Mickens further teaches releasing the write data temporarily stored in the controller buffer memory before the write operations corresponding to queued commands are completed (Mickens, [0051], an alternative scheme may be used where a separate in-memory data structure, e.g., a “written data cache” is used to temporarily store writes that have been issued to storage but not acknowledged. In this alternative scheme, writes can be removed immediately from the write buffer when issued to storage and stored in the written data cache. Once the writes have been acknowledged as persisted, the writes are removed from the written data cache; 
[0057], another scheme … a log structure can be persisted on the physical storage devices with write data from received writes. The log structure can log each write in a physical location that corresponds to the order that the writes are received from the client code 110 (e.g., consecutive physical locations or permuted in a known fashion). This implies that writes are physically issued to the log in flush epoch order, whether or not they are temporally committed in flush epoch order. Upon recovery from a crash, the asynchronous flushing driver can iterate through the log in flush epoch order and recover to a consistent state;
[0083], reads can be handled using both write buffer 740 and persistent log 730. When a write to a given virtual block is currently in the write buffer, the asynchronous flushing driver 120 may retrieve the requested data from the write buffer instead of from the persistent log. When this is not the case, the asynchronous flushing driver may check the block map 750 to determine the physical block where the virtual block is currently stored).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Oshinsky and Mickens before them, to improve Oshinsky’s command processor sends host device a “completed indication” to indicate that all of the pending commands are completed with Mickens’ output an operation completion signal to the memory controller when the write operations are completed and releasing the write data temporarily stored in the controller buffer memory before the write operations corresponding to queued commands are completed for the benefits of reusing the limited cache space, confirming the to be removed write data is reliable, and establish a checkpoint for recovery purpose (Mickens, [0021], allow the application 112 to stop blocking after the flush call while pending write data is still waiting to be committed to the physical storage resources 130;
[0040], When the device write commands have been sent to physical storage and acknowledged as durable, the corresponding write data can be removed from the buffer; [0075], The general idea here is that, in the event of a crash, recovery can begin at the next physical block after the physical block that has been checkpointed and iterate through other persisted writes until prefix consistency can no longer be ensured). 
Accordingly, the combination of Oshinsky and Mickens teaches a nonvolatile memory device output an operation completion signal to the memory controller when the write operations are completed. 
Mickens teaches retaining write data after the write data is released (e.g., written data cache and persistent log:
[0051], a separate in-memory data structure, e.g., a “written data cache” is used to temporarily store writes that have been issued to storage but not acknowledged. In this alternative scheme, writes can be removed immediately from the write buffer when issued to storage and stored in the written data cache; 
[0057], a log structure can be persisted on the physical storage devices with write data from received writes. The log structure can log each write in a physical location that corresponds to the order that the writes are received from the client code 110 (e.g., consecutive physical locations or permuted in a known fashion). This implies that writes are physically issued to the log in flush epoch order, whether or not they are temporally committed in flush epoch order) after releasing the write data temporarily stored in the controller buffer memory and before the write operations corresponding to queued commands are completed; 
[0091], the persistent log itself includes writes that are persisted in a manner that could break prefix consistency…block map and the allocation map identify a prefix-consistent portion of the persistent log; [0097], One example stopping condition is that the CRC of the expanded block is inconsistent. The general idea here is that an inconsistent CRC code may indicate that the write started but did not complete. In this example, this could have occurred because the write of wY(1) was not successfully acknowledged prior to the crash. Note that, write data (e.g., wY(1)) is stored in the log structure although the write operation of the write data (e.g., wY(1)) is not completed or successfully acknowledged). 
Oshinsky and Mickens do not explicitly teach when the write operations corresponding to the queued commands are determined as a failure, the memory controller acquires the write data from the nonvolatile memory device after the write data is released.
In an analogous art of write operation failure, Kern teaches when the write operations corresponding to the queued commands are determined as a failure, the memory controller acquires the write data from the nonvolatile memory device after the write data is released ([0016], an electronic device that includes a memory system for providing non-volatile write operation retry. The memory system includes a first non-volatile memory device including a buffer that retains data associated with a failed write operation. The system additionally includes a volatile memory in communication with the first non-volatile memory device that includes write operation retry logic. The write operation retry logic is operable to receive notice of the write operation failure from the first non-volatile memory device and attempt a first write operation retry using the data retained in the buffer).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kern, Oshinsky and Mickens before them, to improve Oshinsky and Mickens’ retaining write data after the write data are released with Kern’s write operation retry using the data retained in an internal buffer within the non-volatile memory device. 
The motivation of doing so would be for the benefits of limiting the latency attributed to a retry that relies on retrying the write based on re-transferring of the data contents to the internal non-volatile memory buffer (Kern, [0009], By using the data retained in the internal buffer, the system and method of the present invention eliminates the need to include a dedicated retry buffer at the system level. Thereby, reducing the system cost, minimizing space consumption on a board within the system and, in some instances, limiting the latency attributed to a retry that relies on retrying the write based on re-transferring of the data contents to the internal non-volatile memory buffer).
Thus, the combination of Oshinsky, Mickens and Kern teaches 
when the write operations corresponding to the queued commands are determined as a failure, the memory controller acquires the write data from the nonvolatile memory device after the write data is released.
Although Mickens and Kern further teaches Error Detection, Error Correction and data recovery (Mickens, [0061]-[0062] & [0069], the asynchronous flushing driver 120 may write an expanded block to physical storage to assist in subsequent recovery operations. The expanded block can include the write data for the write as well as recovery information. For example, the recovery information can include the virtual block ID where the write is stored and the epoch number of the write, i.e., current epoch 790. The recovery information of the expanded block can also include an error detection code, e.g., a cyclic redundancy check (CRC) code, that is applied to the write data, the virtual block ID, and the epoch number;
Kern, [0046], Each page 204 can include a portion of the page 204 that can store data, such as user data, and a portion of the page 204 can store spare data, such as metadata, wherein, for example, the required data store integrity check, such as an Error Correction Code (ECC)), Oshinsky, Mickens and Kern do not explicitly teach error-corrects the write data acquired from the nonvolatile memory device. 
In an analogous art of write operation failure, Tsern teaches error-corrects the write data acquired for retry remedial action ([0017], The retry information may include requesting that the memory device re-transmit the second data with at least a portion of the second data having error protection provided by an error correction code …the retry remedial action may be based at least in part on retry information transmitted from the memory device to the controller. In these embodiments, the retry information may include requesting that the controller re-transmit the first data with at least a portion of the first data having error protection provided by an error correction code that is dynamically added by the error protection generator).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Tsern, Oshinsky, Mickens and Kern before them, to improve Oshinsky, Mickens and Kern’s write operation retry using the data retained in an internal buffer within the non-volatile memory device after the write data is released with Tsern’s error-correcting the write data acquired during retry remedial action. The motivation of doing so would be for the benefits that the results of retry write operations can pass error detection and successfully complete the write operations.
Thus, the combination of Oshinsky, Mickens, Kern and Tsern teaches error-corrects the write data acquired from nonvolatile memory device and transmits the error-corrected write data to the nonvolatile memory device (
Mickens, [0061]-[0062] & [0069], the asynchronous flushing driver 120 may write an expanded block to physical storage to assist in subsequent recovery operations. The expanded block can include the write data for the write as well as recovery information. For example, the recovery information can include the virtual block ID where the write is stored and the epoch number of the write, i.e., current epoch 790. The recovery information of the expanded block can also include an error detection code, e.g., a cyclic redundancy check (CRC) code, that is applied to the write data, the virtual block ID, and the epoch number;
Kern, [0046], Each page 204 can include a portion of the page 204 that can store data, such as user data, and a portion of the page 204 can store spare data, such as metadata, wherein, for example, the required data store integrity check, such as an Error Correction Code (ECC)) and transmits the error-corrected write data to the nonvolatile memory device
([0057], To ensure prefix consistency in these implementations, a log structure can be persisted on the physical storage devices with write data from received writes. The log structure can log each write in a physical location that corresponds to the order that the writes are received from the client code 110. Upon the broadest reasonable interpretation, the error-corrected write data is persisted in nonvolatile memory device).
Regarding independent claim 11, Oshinsky teaches a memory system comprising:  44a memory controller configured to receive commands and write data corresponding to the commands from a host, queue the received commands, and output the queued commands and the write data ([0031], command processor 118 obtains (e.g., receives or retrieves) pending commands from submission queues SQ1, SQ2, . . . , SQN of host device 102, and stores the received/retrieved pending commands in pending commands buffer 124 {queue}. In an embodiment, command processor 118 selects pending commands from pending commands buffer 124 in an order {sequentially} determined by command processor 118 and executes the selected pending commands); and a nonvolatile memory device configured to perform operations in 5response to the commands and the write data, which are output from the memory controller ([0016], host device 102 provides data to data storage device 104 for storage in non-volatile memory 108, and requests data to be read from non-volatile memory 108. In an embodiment, host device 102 communicates with data storage device 104 via a memory interface that enables reading from data storage device 104 and writing to data storage device 104; [0021], each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104), …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 19, Oshinsky teaches a method for operating a memory system, the method comprising: queuing commands received from a host, and temporarily storing 10write data corresponding to the commands in a controller buffer memory ([0031], command processor 118 obtains (e.g., receives or retrieves) pending commands from submission queues SQ1, SQ2, . . . , SQN of host device 102, and stores the received/retrieved pending commands in pending commands buffer 124 {queue}. In an embodiment, command processor 118 selects pending commands from pending commands buffer 124 in an order determined by command processor 118 and executes the selected pending commands); 
performing operations by transmitting the queued commands and the write data stored in the controller buffer memory to a nonvolatile memory device ([0032], when command processor 118 executes a pending write command, command processor 118 obtains pending data 116 associated with the pending write command from host device 102, and either writes the associated pending data to non-volatile memory 108 (e.g., if pending data 116 fill a write block) or writes the associated pending data to write cache 122; [0029], When command processor receives/retrieves pending data 116 from host device 102 to be written to non-volatile memory 108, command processor 118 may stage the data at write cache 122); receiving a flush command from the host, queuing the flush 15command next to the queued commands ([0036], data in write cache 126 are associated with commands … A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; Fig. 3, Flush commands are queued next to the queued commands)…Fig. 4 & [0042]-[0044];
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1). 
and queuing, next to the flush command, new commands received from the host after the flush command is received, and temporarily storing new write data corresponding to the new commands in the controller buffer 20memory from which the write data are released (Oshinsky, [0077], prior to completing writing first data to non-volatile memory 108, command processor 118 receives or retrieves one or more write commands from host device 102; [0035], command processor 118 may provide a completed indication to host device 102 while data associated with the write command are staged at write cache 122, before the data are written to non-volatile memory 108; Fig. 3, Flush commands are queued next to the queued commands; Mickens, [0040], When the device write commands have been sent to physical storage and acknowledged as durable, the corresponding write data can be removed from the buffer).
Regarding claim(s) 2, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein the memory controller controls the controller buffer memory such that new write data received from the host after a flush command is received are buffered to the  from which the write data are released (Oshinsky, [0029], When command processor receives/retrieves pending data 116 from host device 102 to be written to non-volatile memory 108, command processor 118 may stage {buffer} the data at write cache 122; 
Mickens, Fig. 4 shows that w5 is stored in the write buffer after write data of w0 and w1 are released; [0045]-[0046]).  
Regarding claim(s) 3, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein the controller buffer memory (Oshinsky, [0036], to keep an accurate record of data written to non-volatile memory 108 (not just to write cache 122), host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; 
Mickens, [0049], the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources).  
Regarding claim(s) 4, 15 and 20, the combination of Oshinsky, Mickens, Kern and Tsern teaches wherein, when a write error occurs during the operations of the nonvolatile memory device before the 5flush command is received, the memory controller controls the nonvolatile memory device and the controller buffer memory to re-perform the write operations by re-transmitting the write data temporarily stored in the controller buffer memory to the nonvolatile memory device (Tsern, [0046]-[0048], When a respective error condition 520 is asserted, retry logic 518, which may be implemented in the control logic 112 (FIG. 2B), may instruct the memory buffer 122 to provide the respective write data 116, which is output on output 526. For example, as noted above, the retry logic 518 may instruct the memory buffer 122 to provide the respective write data 116; 
Mickens, [0049], the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources).
10 Regarding claim(s) 5, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein, when a flush command is received, the controller buffer memory releases the (Oshinsky, [0036], to keep an accurate record of data written to non-volatile memory 108 (not just to write cache 122), host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108. 
Mickens, [0044], writes w1 and w0 are sent to physical storage by corresponding device write commands, and then removed from the write buffer 404 when the physical storage devices acknowledge that they have been persisted; [0049], the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources).  
Regarding claim(s) 6, 16 and 21, Oshinsky, Mickens, Kern and Tsern teach all elements as discussed above. Mickens further teaches wherein, when a write error 15occurs during the write operations of the nonvolatile memory device after the flush command is received, the memory controller controls the nonvolatile memory device to re-perform the write  operations based on the error-corrected write data (Tsern, [0017], The retry information may include requesting that the memory device re-transmit the second data with at least a portion of the second data having error protection provided by an error correction code …the retry remedial action may be based at least in part on retry information transmitted from the memory device to the controller. In these embodiments, the retry information may include requesting that the controller re-transmit the first data with at least a portion of the first data having error protection provided by an error correction code that is dynamically added by the error protection generator
Mickens, [0069], the asynchronous flushing driver 120 may write an expanded block to physical storage to assist in subsequent recovery operations. The expanded block {page buffer group} can include the write data for the write as well as recovery information. For example, the recovery information can include the virtual block ID where the write is stored and the epoch number of the write, i.e., current epoch 790. The recovery information of the expanded block can also include an error detection code, e.g., a cyclic redundancy check (CRC) code that is applied to the write data, the virtual block ID, and the epoch number; Figs. 17-18 & description).  
Regarding claim(s) 7, Oshinsky and Mickens further teaches wherein, when a flush command is received, the memory controller queues the flush command next to the queued commands (Oshinsky, [0036], data in write cache 126 are associated with commands … A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; Fig. 3, Flush commands are queued next to the queued commands; Mickens, Fig. 4).  
Regarding claim(s) 8 and 17, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein, when a flush command is received, the memory controller outputs a response signal corresponding to the flush command to the host when the nonvolatile 5memory device is determined on the basis of the operation completion signal to complete the write operations corresponding to the queued commands (Mickens, claim 1, acknowledging the flush command; claim 3, ensuring that the write data for each of the multiple logical write commands has been committed to the one or more physical storage devices prior to issuing any subsequent device write commands for a subsequent flush epoch; [0045], After both w1 and w0 are reported by the physical storage devices as being persisted, all of the writes from epoch f0 have been persisted. At this time, epoch f0 is retired;
Oshinsky, [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a “committed indication” to indicate that the pending flush command is complete).  
Regarding claim(s) 9, The combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein the memory controller includes a processor configured to 10queue the commands received from the host based on their orders of priority, and sequentially transmit the queued commands to the nonvolatile memory device (Oshinsky, [0044], command processor 118 may select pending commands in pending commands buffer 124 in other than sequential order. For example, command processor 118 may select pending commands from pending commands buffer 124 based on a priority associated with each pending command), wherein the processor subsequently queues new commands received after the flush command is received, and temporarily stores new 15write data corresponding to the new commands in the controller buffer memory from which the write data are released (Oshinsky, Fig. 3, Flush commands are queued next to the queued commands; [0077], prior to completing writing first data to non-volatile memory 108, command processor 118 receives or retrieves one or more write commands from host device 102; 
Mickens, [0066], The write buffer 740 can store write data for various writes, and writes for a given flush epoch can be removed from the write buffer 740 when all writes for the flush epoch have been confirmed; [0076], When a given epoch is retired, the asynchronous flushing driver 120 can remove the writes from that epoch from the write buffer 740 and update the block map 750 and the allocation map 760).  
Regarding claim(s) 12, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein the memory controller includes: a processor configured to queue the commands received from the 15host based on their orders of priority; and a memory buffer configured to temporarily store the write data (Claim recites substantially the same limitations as in claim 9, and is therefore rejected for the same reasons set forth in the analysis of claim 9).
Regarding claim(s) 13, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein, when a flush command is received, the processor queues the flush command next to 20the commands (Oshinsky, [0036], data in write cache 126 are associated with commands … A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; Fig. 3, Flush commands are queued next to the queued commands; Mickens, Fig. 4), and releases the write data stored in the memory buffer (Mickens, [0044], writes w1 and w0 are sent to physical storage by corresponding device write commands, and then removed from the write buffer 404 when the physical storage devices acknowledge that they have been persisted; [0049], the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources).  
Regarding claim(s) 14, the combination of Oshinsky, Mickens, Kern and Tsern further teaches wherein, when new commands are received from the host after the flush command is received, the processor queues the new commands next to the flush 45command, and temporarily stores new data corresponding to the new commands in the memory buffer from which the write data are released (Oshinsky, [0036], data in write cache 126 are associated with commands … A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; Fig. 3, Flush commands are queued next to the queued commands; Oshinsky, [0029], When command processor receives/retrieves pending data 116 from host device 102 to be written to non-volatile memory 108, command processor 118 may stage {buffer} the data at write cache 122; 
Mickens, [0049], the asynchronous flushing driver 120 retains w0 in the write buffer 404 until the write data for w0 is successfully acknowledged as being persisted by the physical storage resources; Mickens, Fig. 4).  
Regarding claim(s) 10, 18 and 23, Oshinsky, Mickens, Kern and Tsern teach all elements as discussed above. The combination of Oshinsky and Mickens teaches wherein, after the response signal corresponding to the flush command is output to the host, the 20processor controls the nonvolatile memory device to perform new write operations by transmitting the subsequently queued commands and the new write data temporarily stored in the controller buffer memory (Mickens, [0033], prefix consistency can be maintained by ensuring that writes are committed to physical storage without intermingling writes from different flush epochs. Thus, in this example, the writes could be persisted in the order w1, w0, w2, since writes w0 and w1 are in the same flush epoch. However, the writes could not be committed with w2 preceding either w0 or w1, since w2 is from a later flush epoch; [0041], device write commands for the subsequent epoch are not sent to the physical storage devices until all device write commands from the previous epoch are acknowledged by the physical storage devices as having been persisted; Oshinsky teaches sending response signal corresponding to the flush command, i.e., “committed indication”, to indicate that the pending flush command is complete ([0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a “committed indication” to indicate that the pending flush command is complete; [0076], command processor 118 begins processing the first flush command and commences writing first data to non-volatile memory 108).
Regarding claim(s) 22, the combination of Oshinsky, Mickens, Kern and Tsern further teaches outputting, after the flush command is received, a response signal corresponding to the flush command to the host when the write operations corresponding to the commands received before the flush command is received are completed by the nonvolatile memory device (Mickens, claim 1, acknowledging the flush command; claim 3, ensuring that the write data for each of the multiple logical write commands has been committed to the one or more physical storage devices prior to issuing any subsequent device write commands for a subsequent flush epoch; [0045], After both w1 and w0 are reported by the physical storage devices as being persisted, all of the writes from epoch f0 have been persisted. At this time, epoch f0 is retired;
Oshinsky, [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a “committed indication” to indicate that the pending flush command is complete).
Regarding claim(s) 24, the combination of Oshinsky, Mickens, Kern and Tsern further teaches acquiring the write data from the nonvolatile memory device after the write data are released from the memory controller, in response to determination of the write operations corresponding to the queued commands as a failure (Kern, [0016], an electronic device that includes a memory system for providing non-volatile write operation retry. The memory system includes a first non-volatile memory device including a buffer that retains data associated with a failed write operation. The system additionally includes a volatile memory in communication with the first non-volatile memory device that includes write operation retry logic. The write operation retry logic is operable to receive notice of the write operation failure from the first non-volatile memory device and attempt a first write operation retry using the data retained in the buffer;
Mickens teaches retaining write data after the write data is released (e.g., written data cache and persistent log) as shown in [0051] & [0057]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137